Exhibit 10.15

EMPLOYERS HOLDINGS, INC.

EQUITY AND INCENTIVE PLAN

1.    Purpose; Types of Awards; Construction.

The purpose of the EMPLOYERS HOLDINGS, INC. Equity and Incentive Plan (the
‘‘Plan’’) is to promote the interests of the Company and its Subsidiaries and
the stockholders of the Company by providing officers, employees, non-employee
directors, consultants, and independent contractors of the Company and its
Subsidiaries with appropriate incentives and rewards to encourage them to enter
into and continue in the employ or service of the Company or its Subsidiaries,
to acquire a proprietary interest in the long-term success of the Company and to
reward the performance of individuals in fulfilling their personal
responsibilities for long-range and annual achievements. The Plan provides for
the grant, in the sole discretion of the Committee, of options (including
‘‘incentive stock options’’ and ‘‘nonqualified stock options’’), stock
appreciation rights, restricted stock, restricted stock units, stock- or
cash-based performance awards, and other stock-based awards. The Plan is
designed so that Awards granted hereunder intended to comply with the
requirements for ‘‘performance-based compensation’’ under Section 162(m) of the
Code may comply with such requirements, and the Plan and Awards shall be
interpreted in a manner consistent with such requirements. Notwithstanding any
provision of the Plan, to the extent that any Awards would be subject to Section
409A of the Code, this Plan and Awards shall be interpreted in a manner
consistent with Section 409A of the Code and any regulations or guidance
promulgated thereunder.

2.    Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)    ‘‘Award’’ means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit , Performance Awards, or Other Stock-Based Award granted
under the Plan.

(b)    ‘‘Award Agreement’’ means any written agreement, contract, or other
instrument or document evidencing an Award.

(c)    ‘‘Board’’ means the Board of Directors of the Company.

(d)    ‘‘Cause’’ means, unless otherwise specified in the Award Agreement, that
the Grantee has (a) willfully and continually failed to substantially perform,
or been willfully grossly negligent in the discharge of, his or her duties to
the Company or any of its subsidiaries (in any case, other than by reason of a
disability, physical or mental illness); (b) committed or engaged in an act of
theft, embezzlement or fraud, or (c) been convicted of or plead guilty or nolo
contendere to a felony or a misdemeanor with respect to which fraud or
dishonesty is a material element. No act or failure to act on the part of the
Eligible Employee shall be deemed ‘‘willful’’ unless done, or omitted to be
done, by the Eligible Employee not in good faith or without reasonable belief
that the Eligible Employee’s act or failure to act was in the best interests of
the Company. Determination of Cause shall be made by the Committee in its sole
discretion.

(e)    A ‘‘Change in Control’’ shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(1)    any Person is or becomes the ‘‘Beneficial Owner’’ (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 35% or more of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of paragraph (3) below and excluding any Person who
becomes such a Beneficial Owner solely by reason of the repurchase of shares by
the Company; or

(2)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of

1


--------------------------------------------------------------------------------


Directors and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(3)    there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company) representing 35% or more of the combined voting power
of the Company’s then outstanding securities; or

(4)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, (1) a ‘‘Change in Control’’ shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (2) a
‘‘Change in Control’’ shall not occur for purposes of the Plan as result of the
Initial Public Offering or any transactions or events contemplated by such
Initial Public Offering or any secondary offering of Company common stock to the
general public through a registration statement filed with the Securities and
Exchange Commission.

(f)    ‘‘Code’’ means the Internal Revenue Code of 1986, as amended from time to
time.

(g)    ‘‘Committee’’ shall mean the Compensation Committee of the Board, which
shall consist of two or more persons, each of whom, unless otherwise determined
by the Board, is an ‘‘outside director’’ within the meaning of Section 162(m) of
the Code, a ‘‘nonemployee director’’ within the meaning of Rule 16b-3, and an
‘‘independent’’ director within the meaning of the listing requirements of the
New York Stock Exchange or any other national securities exchange on which the
Stock is principally traded.

(h)    ‘‘Company’’ means Employers Holdings, Inc., a corporation organized under
the laws of the State of Nevada, or any successor corporation.

(i)    ‘‘Covered Employee’’ shall have the meaning set forth in Section
162(m)(3) of the Code.

(j)    ‘‘Exchange Act’’ means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

(k)    ‘‘Fair Market Value’’ means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) the closing price per
share of Stock on the national securities exchange on which the Stock is
principally traded,

2


--------------------------------------------------------------------------------


for the last preceding date on which there was a sale of such Stock on such
exchange, or (ii) if the shares of Stock are then traded in an over-the-counter
market, the average of the closing bid and asked prices for the shares of Stock
in such over-the-counter market for the last preceding date on which there was a
sale of such Stock in such market, or (iii) if the shares of Stock are not then
listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine.
Awards granted in connection with the Initial Public Offering shall have a fair
market value equal to the offering price.

(l)    ‘‘Grantee’’ means an officer, employee, non-employee director,
consultant, or independent contractor of the Company or any Subsidiary of the
Company or any Subsidiary of the Company that has been granted an Award under
the Plan.

(m)    ‘‘Harmful Conduct’’ means, unless otherwise specified in the Award
Agreement, (i) a breach in any material respect of an agreement to not reveal
confidential information regarding the business operations of the Company or any
Affiliate or an agreement to refrain from solicitation of the customers,
suppliers or employees of the Company or any Affiliate, or (ii) a violation of
any of the restrictive covenants contained in the Grantee’s employment,
severance or other agreement with the Company, or any of its Affiliates.

(n)    ‘‘Initial Public Offering’’ means the initial public offering of the
shares of Stock of the Company.

(o)    ‘‘Initial Share Pool’’ shall have the meaning set forth in Section 5 of
the Plan.

(p)    ‘‘ISO’’ means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.

(q)    ‘‘NQSO’’ means any Option that is not designated as an ISO.

(r)    ‘‘Option’’ means a right, granted to a Grantee under Section 6(b)(i) of
the Plan, to purchase shares of Stock. An Option may be either an ISO or an
NQSO.

(s)    ‘‘Other Stock-Based Award’’ means a right or other interest granted to a
Grantee under Section 6(b)(vi) of the Plan that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Stock.

(t)    ‘‘Performance Award’’ means a right or other interest granted to a
Grantee under Section 6(b)(v) of the Plan that may be payable in cash or may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and which is awarded upon the
attainment of Performance Goals.

(u)    ‘‘Performance Goals’’ means performance goals pre-established by the
Committee in its sole discretion, based on one or more of the following criteria
(as determined in accordance with generally accepted accounting principles):
revenue growth, premium growth, policy growth, earnings (including earnings
before taxes, earnings before interest and taxes, or earnings before interest,
taxes, depreciation and amortization), operating income, pre- or after-tax
income, cash flow (before or after dividends), earnings per share, return on
equity, return on capital (including return on total capital or return on
invested capital), cash flow return on investment, return on assets, economic
value added (or an equivalent metric), combined ratio, loss ratio, expense
ratio, market share or penetration, business expansion, share price performance,
total shareholder return, improvement in or attainment of expense levels or
expense ratios, employee and/or agent satisfaction, customer satisfaction,
customer retention, rating agency ratings, and any combination of, or a
specified increase in, any of the foregoing. The performance goals may be based
upon the attainment of specified levels of performance by the Company, or a
business unit, division, Subsidiary, or business segment of the Company. In
addition, the performance goals may be based upon the attainment of specified
levels of performance under one or more of the measures described above relative
to the performance of other entities. To the extent permitted under Section
162(m) of the Code (including, without limitation, compliance with any
requirements for stockholder approval), the Committee in its sole discretion may
designate additional business criteria on which the performance goals may be
based or adjust, modify or amend the aforementioned business criteria, including
without limitation, performance goals based

3


--------------------------------------------------------------------------------


on the Grantee’s individual performance. Performance Goals may include a
threshold level of performance below which no Award will be earned, a level of
performance at which the target amount of an Award will be earned and a level of
performance at which the maximum amount of the Award will be earned. Measurement
of performance relative to Performance Goals shall exclude the impact of losses
or charges in connection with restructurings or discontinued operations. In
addition, the Committee in its sole discretion shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary of the Company or
the financial statements of the Company or any Subsidiary of the Company, in
response to changes in applicable laws or regulations, including changes in
generally accepted accounting principles or practices, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles, as applicable.

(v)    ‘‘Person’’ shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any Subsidiary, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(w)    ‘‘Plan’’ means this Employers Holdings, Inc. Equity and Incentive Plan,
as amended from time to time.

(x)    ‘‘Repricing’’ shall have the meaning set forth in Section 3 of the Plan.

(y)    ‘‘Restricted Stock’’ means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) of the Plan that may be subject to certain restrictions and to
a risk of forfeiture.

(z)    ‘‘Restricted Stock Unit’’ means a right granted to a Grantee under
Section 6(b)(iv) of the Plan to receive Stock or cash at the end of a specified
deferral period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

(aa)    ‘‘Rule 16b-3’’ means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

(bb)    ‘‘Stock’’ means shares of the common stock, par value $.01 per share, of
the Company.

(cc)    ‘‘Stock Appreciation Right’’ or ‘‘SAR’’ means the right, granted to a
Grantee under Section 6(b)(ii) of the Plan, to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.

(dd)    ‘‘Subsidiary’’ means a ‘‘subsidiary corporation,’’ whether now or
hereafter existing, as defined in Section 424(f) of the Code.

(ee)    ‘‘Substitute Awards’’ means Awards granted or shares of Stock issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted by a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

3.    Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; to determine Performance Goals no later than such time as
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code

4


--------------------------------------------------------------------------------


so complies; and to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; to make adjustments in the terms and conditions of, and the
Performance Goals (if any) included in, Awards; to construe and interpret the
Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Award
Agreements (which need not be identical for each Grantee); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, neither the Board, the Committee nor their
respective delegates shall have the authority without first obtaining the
approval of the Company’s stockholders to reprice (or cancel and regrant) any
Option or SAR or, if applicable, other Award at a lower exercise, base or
purchase price, to cancel any Option or SAR in exchange for cash or another
Award if such cancellation has the same effect as lowering the exercise, base or
purchase price of such Option or SAR, or to take any other action with respect
to an Award that would be treated as a repricing under the rules and regulations
of the principal securities market on which the Stock is traded (any such
actions, a ‘‘Repricing’’).

All determinations of the Committee shall be made by a majority of its members
either present in person or participating via video conference or other
electronic means, at a meeting, or by written consent. The Committee may
delegate to one or more of its members or to one or more executive officers or
other agents such administrative duties as it may deem advisable (including the
authority to grant Awards to non-officers), and the Committee or any person to
whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including but not
limited to the Company, any Subsidiary of the Company, or Grantee (or any person
claiming any rights under the Plan from or through any Grantee) and any
stockholder.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder. Notwithstanding anything to the contrary continued herein, prior to
the consummation of the Initial Public Offering, all Committee action may be
taken by the Board.

4.    Eligibility.

Awards may be granted to officers, employees, non-employee directors,
consultants, or independent contractors of the Company or its Subsidiaries. In
determining the persons to whom Awards shall be granted and the number of shares
to be covered by each Award, the Committee shall take into account the duties of
the respective persons, their present and potential contributions to the success
of the Company or its Subsidiaries and such other factors as the Committee shall
deem relevant in connection with accomplishing the purposes of the Plan.

5.    Stock Subject to the Plan.

(a)    The maximum number of shares of Stock reserved for the grant of Awards
under the Plan shall be 1,605,838 shares of Stock (all of which may be granted
as ISOs), subject to adjustment as provided herein (‘‘Initial Share Pool’’).
Subject to adjustment as provided herein, no more than one-third (1/3rd) of the
Initial Share Pool may be awarded under the Plan in the aggregate in respect of
Awards other than Options and SARs. If any shares of Stock subject to an Award
are forfeited, cancelled, exchanged, surrendered, or if an Award terminates or
expires without a distribution of shares to the Grantee, or if shares of Stock
are surrendered or withheld as payment of either the exercise price of an Award
and/or withholding taxes in respect of an Award, the applicable number of shares
of Stock with respect to such Award (determined in a manner consistent with the
immediately preceding sentence) shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, withholding, termination or expiration, again
be available for Awards under the Plan. Upon the exercise of any Award granted
in tandem with any Awards such related Awards shall be cancelled to the extent
of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. Substitute Awards shall not reduce the
shares of Stock reserved for the grant of Awards under the Plan or authorized
for Awards granted to an individual.

5


--------------------------------------------------------------------------------


(b)    Subject to adjustment as provided herein, no more than 600,000 shares of
Stock may be made subject to Awards of Options and SARs granted to an individual
in any consecutive thirty-six month period and no more than 300,000 shares of
Stock may be made subject to Awards other than Awards of Options and SARs
granted to an individual in any consecutive thirty-six month period.
Determinations made in respect of the limitations set forth in the immediately
preceding sentence shall be made in a manner consistent with Section 162(m) of
the Code.

(c)    Shares of Stock may, in whole or in part, be authorized but unissued
shares or shares of Stock that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.

(d)    In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (i)
the maximum number and kind of shares of Stock or other property (including
cash) that may be issued hereunder in connection with Awards, (ii) the maximum
number of shares of Stock that may be made subject to Awards to any individual,
(iii) the number and kind of shares of Stock or other property (including cash)
issued or issuable in respect of outstanding Awards, (iv) the exercise price,
grant price, or purchase price relating to any Award; provided, that, with
respect to ISOs, such adjustment shall be made in accordance with Section 424(h)
of the Code; and (v) the Performance Goals applicable to outstanding Awards.

6.    Specific Terms of Awards.

(a)    General.    The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or any Subsidiary of the
Company upon the grant, maturation, or exercise of an Award may be made in such
forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Stock, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments. In addition to the foregoing, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

(b)    Types of Awards.    The Committee is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Committee to be consistent with the purposes of the Plan. Such Awards may be
granted with value and payment contingent upon the achievement of Performance
Goals. Unless otherwise determined by the Committee, each Award shall be
evidenced by an Award Agreement containing such terms and conditions applicable
to such Award as the Committee shall determine at the date of grant or
thereafter.

[spacer.gif] [spacer.gif]           (i)    Options.    The Committee is
authorized to grant Options to Grantees on the following terms and conditions:

[spacer.gif] [spacer.gif]                   (A)    Type of Award.    The Award
Agreement evidencing the grant of an Option under the Plan shall designate the
Option as an ISO or an NQSO.

[spacer.gif] [spacer.gif]                   (B)    Exercise Price.    The
exercise price per share of Stock purchasable under an Option shall be
determined by the Committee, but, except for outstanding awards assumed,
converted or replaced in connection with a corporate transaction, in no event
shall the exercise price of any Option be less than the Fair Market Value of a
share of Stock on the date of grant of such Option. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Grantee, through a ‘‘broker cashless exercise’’ procedure approved
by the Committee, a combination of the above, or any other method approved the
Committee, in any case in an amount having a combined value equal to such
exercise price.

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]                   (C)    Term and Exercisability of
Options.    Unless the Committee determines otherwise, the date on which the
Committee adopts a resolution expressly granting an Option shall be considered
the day on which such Option is granted. Options shall be exercisable over the
exercise period (which shall not exceed seven years from the date of grant), at
such times and upon such conditions as the Committee may determine, as reflected
in the Award Agreement; provided, that (i) subject to clause (ii) below, no
Option granted to an employee of the Company or a Subsidiary (other than
Substitute Awards) shall vest prior to the first anniversary of the date on
which the Option is granted (or six months in the case of Options granted
following the Initial Public Offering but prior to the first anniversary of the
Initial Public Offering) and (ii) the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent.

[spacer.gif] [spacer.gif]                   (D)    Other Provisions.    Options
may be subject to such other conditions including, but not limited to,
restrictions on transferability of the shares of Stock acquired upon exercise of
such Options, as the Committee may prescribe in its discretion or as may be
required by applicable law.

[spacer.gif] [spacer.gif]           (ii)    SARs.    The Committee is authorized
to grant SARs to Grantees on the following terms and conditions:

[spacer.gif] [spacer.gif]                   (A)    In General.    SARs may be
granted independently or in tandem with an Option at the time of grant of the
related Option. An SAR granted in tandem with an Option shall be exercisable
only to the extent the underlying Option is exercisable. Payment of an SAR may
be made in cash, Stock, property, or a combination of the foregoing, as
specified in the Award Agreement or determined in the sole discretion of the
Committee.

[spacer.gif] [spacer.gif]                   (B)    Term and Exercisability of
SARs.    Unless the Committee determines otherwise, the date on which the
Committee adopts a resolution expressly granting an SAR shall be considered the
day on which such SAR is granted. SARs shall be exercisable over the exercise
period (which shall not exceed ten years from the date of grant), at such times
and upon such conditions as the Committee may determine, as reflected in the
Award Agreement; provided, that (i) subject to clause (ii) below, no SAR granted
to an employee of the Company or a Subsidiary (other than Substitute Awards)
shall vest prior to the first anniversary of the date on which the SAR is
granted and (ii) the Committee shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate.

[spacer.gif] [spacer.gif]                   (C)    Payment.    An SAR shall
confer on the Grantee a right to receive an amount with respect to each share of
Stock subject thereto, upon exercise thereof, equal to the excess of (1) the
Fair Market Value of one share of Stock on the date of exercise over (2) the
grant price of the SAR (which in the case of an SAR granted in tandem with an
Option shall be equal to the exercise price of the underlying Option, and which
in the case of any other SAR shall be such price as the Committee may determine
but in no event shall be less than the Fair Market Value of a share of Stock on
the date of grant of such SAR). A SAR may be exercised by giving written notice
of such exercise to the Committee or its designated agent.

[spacer.gif] [spacer.gif]           (iii)    Restricted Stock.    The Committee
is authorized to grant Restricted Stock to Grantees on the following terms and
conditions:

[spacer.gif] [spacer.gif]                   (A)    Issuance and
Restrictions.    Restricted Stock shall be subject to such restrictions on
transferability and other restrictions, if any, as the Committee may impose at
the date of grant or thereafter, which restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments, or
otherwise, as the Committee may determine. Notwithstanding the above, (i)
subject to clauses (ii) and (iii) below, no

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   award of Restricted Stock granted to an employee of
the Company or a Subsidiary (other than Substitute Awards) shall vest at a rate
that is more rapid than one-third of the total shares subject to such award on
each of the first three anniversaries of the date of grant, (ii) awards of
Restricted Stock made in connection with an employee’s commencement of
employment with the Company or its Subsidiaries to replace equity awards
forfeited by such employee, awards of Restricted Stock made as a form of payment
of earned incentive compensation, and awards of Restricted Stock that vest, in
whole or in part, upon the attainment of Performance Goals shall not vest prior
to the first anniversary of the date on which such award is granted, and (iii)
the Committee shall have the authority to accelerate the exercisability of any
outstanding award of Restricted Stock at such time and under such circumstances
as it, in its sole discretion, deems appropriate. Except to the extent
restricted under the Award Agreement relating to the Restricted Stock, a Grantee
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends thereon.

[spacer.gif] [spacer.gif]                   (B)    Certificates for
Stock.    Restricted Stock granted under the Plan may be evidenced in such
manner as the Committee shall determine. If certificates representing Restricted
Stock are registered in the name of the Grantee, such certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company shall retain physical
possession of the certificate.

[spacer.gif] [spacer.gif]                   (C)    Dividends.    Except to the
extent restricted under the applicable Award Agreement, dividends paid on
Restricted Stock shall be paid at the dividend payment date in cash or in shares
of unrestricted Stock having a Fair Market Value equal to the amount of such
dividends. Stock distributed in connection with a stock split or stock dividend,
and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such Stock or other property has been distributed.

[spacer.gif] [spacer.gif]           (iv)    Restricted Stock Units.    The
Committee is authorized to grant Restricted Stock Units to Grantees, subject to
the following terms and conditions:

[spacer.gif] [spacer.gif]                   (A)    Conditions to Vesting.    At
the time of the grant of Restricted Stock Units, the Committee may impose such
restrictions or conditions to the vesting of such Awards as it, in its
discretion, deems appropriate, including, but not limited to, the achievement of
Performance Goals. Notwithstanding the above, (i) subject to clauses (ii) and
(iii) below, no award of Restricted Stock Units granted to an employee of the
Company or a Subsidiary (other than Substitute Awards) shall vest at a rate that
is more rapid than one-third of the total shares subject to such award on each
of the first three anniversaries of the date of grant, (ii) awards of Restricted
Stock Units made in connection with an employee’s commencement of employment
with the Company or its Subsidiaries to replace equity awards forfeited by such
employee, awards of Restricted Stock Units made as a form of payment of earned
incentive compensation, and awards of Restricted Stock that vest, in whole or in
part, upon the attainment of Performance Goals shall not vest prior to the first
anniversary of the date on which such award is granted, and (iii) the Committee
shall have the authority to accelerate the exercisability of any outstanding
award of Restricted Stock Units at such time and under such circumstances as it,
in its sole discretion, deems appropriate.

[spacer.gif] [spacer.gif]                   (B)    Delivery of Shares.    Unless
otherwise provided in an Award Agreement, upon the vesting of a Restricted Stock
Unit there shall be delivered to the Grantee, within 30 days of the date on
which such Award (or any portion thereof) vests, that number of shares of Stock
equal to the number of Restricted Stock Units becoming so vested.

[spacer.gif] [spacer.gif]                   (C)    Dividend
Equivalents.    Subject to the requirements of Section 409A of the Code, an
Award of Restricted Stock Units may provide the Grantee with the right to
receive dividend equivalent payments with respect to Stock subject to the Award
(both before and after the Stock subject to the Award is earned, vested, or
acquired), which payments may be

8


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   either made currently or credited to an account for
the Participant, and may be settled in cash or Stock, as determined by the
Committee. Any such settlements and any such crediting of dividend equivalents
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Stock equivalents.

[spacer.gif] [spacer.gif]                   (D)    Deferrals.    The Committee
may require or permit Grantees to elect to defer the delivery of shares of Stock
that would otherwise be due by virtue of the vesting of the Restricted Stock
Units under such rules and procedures as the Committee shall establish;
provided, however, to the extent that such deferral is subject to Section 409A
of the Code, the rules and procedures established by the Committee shall comply
with Section 409A of the Code.

[spacer.gif] [spacer.gif]                   (E)    Director Grants.    On the
date that is six months following the Initial Public Offering, each member of
the Board shall receive an Award of Restricted Stock Units equal to $50,000
divided by the Fair Market Value of the shares of Stock (the ‘‘Initial Grant’’)
and shall vest on the date of the first annual meeting of the shareholders of
the Company following January 1, 2008. At each annual meeting of the
shareholders of the Company following the first anniversary of the Initial
Public Offering, each member of the Board as of such meeting shall receive an
additional Award of Restricted Stock Units equal to such dollar amount as the
Committee shall determine divided by the Fair Market Value of the shares of
Stock on the date of such meeting (the ‘‘Annual Director Grants’’). Except as
otherwise set forth in the Award Agreement, the Annual Director Grants shall
vest quarterly over the first year following their date of grant and shall be
settled in shares of Stock six months following the Grantee’s termination of
service as a member of the Board.

[spacer.gif] [spacer.gif]           (v)    Performance Awards.    The Committee
is authorized to grant Performance Awards to Grantees, which may be denominated
in cash or shares of Stock and payable either in shares of Stock, in cash, or in
a combination of both. Such Performance Awards shall be granted with value and
payment contingent upon the achievement of Performance Goals and such goals
shall relate to periods of performance of not less than one calendar year. The
Committee shall determine the terms and conditions of such Awards at the date of
grant or thereafter. The maximum amount that any Grantee may receive with
respect to cash-based Performance Awards pursuant to this Section 6(b)(v)
whether payable in cash or in shares of Stock in respect of any performance
period is $2,000,000. Payments earned hereunder may be decreased or, with
respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate. No
payment shall be made to a Covered Employee prior to the certification by the
Committee that the Performance Goals have been attained. The Committee may
establish such other rules applicable to the Performance-Based Awards to the
extent not inconsistent with Section 162(m) of the Code.

[spacer.gif] [spacer.gif]           (vi)    Other Stock-Based Awards.    The
Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. The Committee shall determine the terms and conditions of
such Awards at the date of grant or thereafter (including, in the discretion of
the Committee, the right to receive dividend equivalent payments with respect to
Stock subject to the Award).

(c)    Termination of Service.    Except as otherwise set forth in the Award
Agreement, (1) upon the Grantee’s termination of service with the Company or any
of its Subsidiaries, the Grantee shall have 90 days following the date of such
termination of service to exercise any portion of an Option or SAR that the
Grantee could have exercised on the date of such termination of service;
provided, however, that such exercise must be accomplished prior to the
expiration of the Award term; (2) if the Grantee ’s termination of service is
due to total and permanent disability (as defined in any agreement between the
Grantee and the Company or, if no such agreement is in effect, as determined by
the Committee in its good faith discretion) or death, the Grantee, or the
representative

9


--------------------------------------------------------------------------------


of the estate of the Grantee, as the case may be, may exercise any portion of
the Option or SAR which the Grantee could have exercised on the date of such
termination for a period of one year thereafter, regardless of the otherwise
scheduled expiration of the Award term; and (3) in the event of a termination of
the Grantee’s service with the Company or any of its Subsidiaries for Cause, the
unexercised portion of the Option or SAR shall terminate immediately and the
Grantee shall have no right thereafter to exercise any part of the Award.

(d)    Forfeiture/ Repayment of Awards.    In addition to the forfeiture of
Awards as provided in Section 6(c), if the Grantee engages in Harmful Conduct,
prior to or following termination of employment, the Grantee shall forfeit any
then outstanding Award, and shall return to the Company, without consideration,
any shares of Stock owned by the Grantee that were previously subject to an
Award and any cash amounts previously paid to a Grantee in respect of an Award.
To the extent the shares of Stock subject to this Section 6(d) have been
previously sold or otherwise disposed of by the Grantee during the twelve-month
period preceding the Grantee engaging in Harmful Conduct, the Grantee shall
repay to the Company the aggregate Fair Market Value of such shares of Stock on
the date of such sale or disposition, less any amounts paid for such shares. In
addition, to the extent set forth in the Award Agreement, if the Company is
required to restate its financial statements, the Company may require that a
Grantee repay to the Company the aggregate Fair Market Value of any Award
(regardless of whether such Award was payable in shares of Stock or cash) that
vested upon the attainment of Performance Goals to the extent such Performance
Goals would not have been achieved had such restatement not been required.

7.    Change in Control Provisions.

Unless otherwise determined in an Award Agreement, in the event of a Change of
Control:

(a)    With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of a
Grantee’s employment without cause during the 24-month period following such
Change in Control (i) such Award shall become fully vested and exercisable, (ii)
the restrictions, payment conditions, and forfeiture conditions applicable to
any such Award granted shall lapse, and (iii) and any performance conditions
imposed with respect to Awards shall be deemed to be fully achieved.

(b)    With respect to each outstanding Award that is not assumed or substituted
in connection with a Change in Control, upon the occurrence of a Change in
Control (i) such Award shall become fully vested and exercisable, (ii) the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and (iii) and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved.

(c)    For purposes of this Section 7, an Award shall be considered assumed or
substituted for if, following the Change in Control, such Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that the Award confers the right to
purchase or receive, for each share subject to the Option, SAR, award of
Restricted Stock, award of Restricted Stock Units, Performance Award, or Other
Stock-Based Award the consideration (whether stock, cash or other securities or
property) received in the Change in Control by holders of shares of Stock for
each share of Stock held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the greatest number of holders of the outstanding shares).

(d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control in which the consideration paid to the holders of shares of Stock is
solely cash, the Committee may, in its discretion, provide that each Award
shall, upon the occurrence of a Change in Control, be cancelled in exchange for
a payment in an amount equal to (i) the excess of the consideration paid per
share of Stock in the Change in Control over the exercise or purchase price (if
any) per share of Stock subject to the Award multiplied by (ii) the number of
Shares granted under the Option or SAR.

10


--------------------------------------------------------------------------------


8.    General Provisions.

(a)    Nontransferability.    Unless otherwise determined by the Committee,
Awards shall not be transferable by a Grantee except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Grantee only by such Grantee or his guardian or legal representative.

(b)    No Right to Continued Employment, etc.    Nothing in the Plan or in any
Award, any Award Agreement or other agreement entered into pursuant hereto shall
confer upon any Grantee the right to continue in the employ or service of the
Company or Subsidiary of the Company or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee’s employment or independent contractor
relationship.

(c)    Taxes.    The Company or any Subsidiary of the Company is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. The Committee may provide in the Award Agreement that
in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, such withholding and other taxes shall be satisfied with shares of Stock
to be received upon settlement or exercise of such Award equal to the minimum
amount required to be withheld.

(d)    Stockholder Approval; Amendment and Termination.

        (i)    The Plan shall take effect upon its adoption by the Board.

[spacer.gif] [spacer.gif]           (ii)    The Board may at any time and from
time to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided, however, that unless otherwise determined by the Board, an amendment
that results in a Repricing and an amendment that requires stockholder approval
in order for the Plan to continue to comply with Section 162(m) or any other
law, regulation or stock exchange requirement shall not be effective unless
approved by the requisite vote of stockholders. Notwithstanding the foregoing,
no amendment to or termination of the Plan shall affect adversely any of the
rights of any Grantee, without such Grantee’s consent, under any Award
theretofore granted under the Plan.

(e)    Expiration of Plan.    Unless earlier terminated by the Board pursuant to
the provisions of the Plan, the Plan shall expire on the tenth anniversary of
the date of the Plan’s adoption by the Board. No Awards shall be granted under
the Plan after such expiration date. The expiration of the Plan shall not affect
adversely any of the rights of any Grantee, without such Grantee’s consent,
under any Award theretofore granted.

(f)    No Rights to Awards; No Stockholder Rights.    No Grantee shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares of Stock covered by the Award until the date of the
issuance of a Stock certificate to him for such shares or the issuance of shares
to him in book-entry form.

(g)    Unfunded Status of Awards.    The Plan is intended to constitute an
‘‘unfunded’’ plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

(h)    No Fractional Shares.    No fractional shares of Stock shall be required
to be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

11


--------------------------------------------------------------------------------


(i)    Regulations and Other Approvals.

[spacer.gif] [spacer.gif]           (i)    The obligation of the Company to sell
or deliver Stock with respect to any Award granted under the Plan shall be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

[spacer.gif] [spacer.gif]           (ii)    Each Award is subject to the
requirement that, if at any time the Committee determines, in its absolute
discretion, that the listing, registration or qualification of Stock issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Stock, no such Award shall be granted or payment
made or Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

[spacer.gif] [spacer.gif]           (iii)    In the event that the disposition
of Stock acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act and is not otherwise exempt from
such registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

(j)    Governing Law.    The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Nevada without
giving effect to the conflict of laws principles thereof.

(k)    Foreign Employees.    Awards may be granted to employees who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
employees on assignments outside their home country.

12


--------------------------------------------------------------------------------
